Title: To Thomas Jefferson from the District of Columbia Commissioners, 4 March 1801
From: District of Columbia Commissioners
To: Jefferson, Thomas



Sir
Commissioners’ Office 4th March 1801.

The enclosed Writing sufficiently explains it’s object, and we presume, the utility of the Measure proposed, must be apparent, especially to those who have seen the number of wooden Houses lately erected by the Description of people whose accommodation is more immediately contemplated.
We however, respectfully submit the Subject to Your Consideration; and if the Measure be approved, we request the writing may be returned with your Signature, that those inclined to erect Wooden Houses in the City, may have early Notice of the suspension of the prohibitory Articles.—We are, with sentiments of the highest Respect, Sir, Yr. Mo: Obt. Servants.

William ThorntonAlexr White

